DETAILED ACTION
Status of Application
Claims 1-22 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a lack of antecedent basis for the recitation of “the eyeglasses”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14-15, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being by Sinay et al. (US 20220035161 A1)
Regarding claim 1, Sinay teaches an eyeglass-integrated display device comprising: an eyeglasses frame, and lenses mounted in the eyeglasses frame; (Para 52, 61. Fig. 2 shows a HMD with eyeglass frame and lens)
at least two projectors embedded in the eyeglasses; and at least four display windows in one of the lenses, wherein each projector is optically coupled through the lens to at least two of the display windows, each projector generates an image that is a portion of a common image and the display windows direct the images from the projectors towards a user's eye. (Fig. 6. Para 60-65, 69. Projectors produced tiled image, so each tile is an image that is comprised of 2 or more window. Or different depth image can be comprised of 2 more windows.)

Regarding claim 12, Sinay already teaches the device of claim 1,
And Sinay further teaches wherein each projector is optically coupled to only a single row of display windows. (Fig. 6. Para 60-65, 69. Projectors produced tiled image, so each tile is an image that is comprised of 2 or more window. Or different depth image can be comprised of 2 more windows.. Each tile image is consider a row and be comprised of 2 or more windows).

Regarding claim 14, Sinay already teaches the device of claim 1,
And Sinay further teaches wherein each projector is optically coupled to not more than 5 display windows. (Fig. 6. Para 60-65, 69. Projectors produced tiled image, so each tile is an image that is comprised of 2 or more window. Or different depth image can be comprised of 2 more and less than 5 windows.)

Regarding claim 15, Sinay already teaches the device of claim 1 
And Sinay further teaches wherein the display windows are arranged as a two-dimensional array. (Fig. 6. Para 60-65, 69. Projectors produced tiled image, so each tile is an image that is comprised of 2 or more window. Or different depth image can be comprised of 2 more windows.. Each tile image is consider a row and be comprised of 2 or more windows which is a two-dimensional array).

Regarding claim 20, Sinay already teaches the device of claim 1,
And Sinay further teaches wherein the lens comprises waveguide optics for optically coupling images from the projectors to the display windows. (Para 61)

Regarding claim 21, Sinay already teaches the device of claim 20 
And Sinay further teaches wherein the display windows comprise at least one of a volume holographic grating, a surface relief grating, and a polarization volume grating. (Para 99-100)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20220035161 A1), further in view of Gollier et al. (US 20220299754 A1).
Regarding claim 2, Sinay already teaches the device of claim 1,
And Sinay already teaches wherein the eyeglasses frame comprises a rim, (Fig. 2 shows a frame)
	However Sinay does not teach and at least one of the projectors is embedded in the rim. 
	However Gollier teaches and at least one of the projectors is embedded in the rim. (Para 43, Fig. 6 shows projector 608 is embedded in the rim).
	Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snay with Gollier to teach at least one of the projectors is embedded in the rim in order to produce the predictable result of providing image to the user of HMD by having projector located in the rim as taught by Gollier.

Regarding claim 4, Sinay and Gollier already teach the device of claim 2,
And Gollier further teaches wherein the projector located along the rim does not protrude beyond an exterior edge of the rim. (Fig. 6 shows the projector located along the rim does not protrude beyond an exterior edge of the rim)

Regarding claim 13, Sinay already teaches the device of claim 12,
And Sinay further teaches and each projector is optically coupled to a vertical row of display windows. (Fig. 6. Para 60-65, 69. Projectors produced tiled image, so each tile is an image that is comprised of 2 or more window. Or different depth image can be comprised of 2 more windows.. Each tile image is consider a row and be comprised of 2 or more windows which is a two-dimensional array which can be a vertical row).
However Sinay does not teach wherein the eyeglasses frame comprises a rim, the projectors are located along a top of the rim.
	However Gollier teaches wherein the eyeglasses frame comprises a rim, the projectors are located along a top of the rim. (Para 43, Fig. 6 shows projector 608 is embedded in the rim. Please note that depending on the perspective, the projectors are located along a top of the rim).
	Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Snay with Gollier to teach wherein the eyeglasses frame comprises a rim, the projectors are located along a top of the rim in order to produce the predictable result of providing image to the user of HMD by having projector located in the rim as taught by Gollier.

Regarding claim 16, Sinay already teaches The device of claim 1,
However Sinay does not teach And wherein the eye box for the device fills a center of the user's field of view.
However Gollier teach wherein the eye box for the device fills a center of the user's field of view. (Para 46.  So the image is aimed at the eye box location.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Gollier to teach wherein the eye box for the device fills a center of the user's field of view so the image projecting can be seen properly by the user depending on eye tracking location.

Regarding claim 17, Sinay already teaches The device of claim 1,
 However Sinay does not teach wherein the eye box for the device occupies a peripheral region of the user's field of view.
However Gollier teach wherein the eye box for the device fills a center of the user's field of view. (Para 46.  So the image is aimed at the eye box location.)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Gollier to teach wherein the eye box for the device fills a center of the user's field of view so the image projecting can be seen properly by the user depending on eye tracking location.

Regarding claim 18, refer to rejection for claim 16.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20220035161 A1), in view of Gollier et al. (US 20220299754 A1), further in view of Kniess et al. (US 20190369417 A1).
Regarding claim 3, Sinay and Gollier already teaches the device of claim 2, 		and Gollier already teaches wherein the projector located along the rim projects images directly into the lens and towards the display windows through an edge of the lens. (Para 43, Fig. 6 shows projector 608 is embedded in the rim and propagation of light through waveguide).
However Sinay and Gollier do not teach the process is done without any turning mirror.
However Kniess teaches projection without any turning mirror. (Para 61-64. Fig. 7)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay and Gollier with Kniess to teach wherein the projector located along the rim projects images directly into the lens and towards the display windows through an edge of the lens without any turning mirror in order to in order to produce the predictable result of providing image to the user of HMD by having projector without any turning mirror as taught by Kniess.

Claims 5-6, 9-11, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20220035161 A1), further in view of Kniess et al. (US 20190369417 A1).
Regarding claim 5, Sinay teaches the device of claim 1,
However Sinay does not teach wherein at least one of the projectors is embedded in the lens.
However Kniess teaches wherein at least one of the projectors is embedded in the lens. (Para 35)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Kniess to teach wherein at least one of the projectors is embedded in the lens in order to produce the predictable result of providing image to the user of HMD by having at least one projector to be embedded in the lens to project image as taught by Kniess.

Regarding claim 6, Sinay and Kniess already teach the device of claim 5,
And Kniess further teaches wherein the projector located in the lens projects images directly into the lens and towards the display windows without any turning mirror. (Para 61-64. Fig. 7)

Regarding claim 9, Sinay already teaches the device of claim 1, 
However Sinay does not teach wherein every projector has a length of not more than 3 mm.
However Kniess teaches wherein every projector has a length of not more than 3 mm. (Para 13).
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Kniess to teach wherein every projector has a length of not more than 3 mm in order to produce the predictable result of providing image to the user of HMD by adopting the projector configuration as taught by Kniess.

Regarding claim 10, refer to rejection for claim 9.

Regarding claim 11, Sinay already teaches the device of claim 1,
However Sinay does not teach wherein at least one projector comprises: an image source; a convex secondary mirror facing the image source, wherein image-forming rays from the image source are incident on and reflected by the secondary mirror; a concave primary mirror facing the secondary mirror and further reflecting the image-forming rays from the secondary mirror, the secondary mirror and primary mirror cooperating to project the image from the image source; and a solid transparent substrate with the primary mirror on one end of the substrate and with the secondary mirror on an opposite end of the substrate.
However Kniess teaches wherein at least one projector comprises: an image source; a convex secondary mirror facing the image source, wherein image-forming rays from the image source are incident on and reflected by the secondary mirror; a concave primary mirror facing the secondary mirror and further reflecting the image-forming rays from the secondary mirror, the secondary mirror and primary mirror cooperating to project the image from the image source; and a solid transparent substrate with the primary mirror on one end of the substrate and with the secondary mirror on an opposite end of the substrate. (Para 61-64. Fig. 7)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Kniess to teach wherein at least one projector comprises: an image source; a convex secondary mirror facing the image source, wherein image-forming rays from the image source are incident on and reflected by the secondary mirror; a concave primary mirror facing the secondary mirror and further reflecting the image-forming rays from the secondary mirror, the secondary mirror and primary mirror cooperating to project the image from the image source; and a solid transparent substrate with the primary mirror on one end of the substrate and with the secondary mirror on an opposite end of the substrate in order to produce the predictable result of providing image to the user of HMD by adopting the projector configuration as taught by Kniess.

Regarding claim 19, Sinay already teaches the device of claim 18 
However Sinay does not teach wherein the projectors are powered on and off based on eye tracking of the user's eye.
However Kniess teaches wherein the projectors are powered on and off based on eye tracking of the user's eye. (Para 45)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Kniess to teach wherein the projectors are powered on and off based on eye tracking of the user's eye in order to save power and reduce system when the projector is not used.

Regarding claim 22, Sinay already teaches the device of claim 1,
However Sinay does not teach further comprising: communications and power electronics mounted on the eyeglasses, coupled to provide image data and power to the projectors.
However Kniess teaches further comprising: communications and power electronics mounted on the eyeglasses, coupled to provide image data and power to the projectors. (Para 20)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Kniess to teach further comprising: communications and power electronics mounted on the eyeglasses, coupled to provide image data and power to the projectors in order to produce the predictable result of providing image to the user of HMD by adopting the projector and HMD configuration as taught by Kniess.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20220035161 A1), in view of Kniess et al. (US 20190369417 A1), further in view of Gollier et al. (US 20220299754 A1).
Regarding claim 7, Sinay and Kniess already teach the device of claim 5 
However Sinay and Kniess do not teach wherein the projector located in the lens does not protrude beyond a front surface or a back surface of the lens.
However Gollier teaches wherein the projector located in the lens does not protrude beyond a front surface or a back surface of the lens. (Fig. 6 shows the projector located along the rim does not protrude beyond an exterior edge of the rim)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay and Kniess with Gollier to teach wherein the projector located in the lens does not protrude beyond a front surface or a back surface of the lens in order to produce the predictable result of providing image to the user of HMD by adopting the projector placement configuration as taught by Gollier.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sinay et al. (US 20220035161 A1), further in view of Silver (US 20170184872 A1).
Regarding claim 8, Sinay already teaches the device of claim 1,
However Sihay does not teach wherein the projectors are not visible to an outside observer when the eyeglasses are worn by the user.
However Silver teaches eyeglass rims can have any color. (Para 36)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Sinay with Silver to teach wherein the projectors are not visible to an outside observer when the eyeglasses are worn by the user by having the rim in color so as to enhance the appeal of the eyeglasses and also customize it according to user preference which would hide the projector when it is solid opaque colors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/Primary Examiner, Art Unit 2626